Citation Nr: 0516902	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  99-03 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES


1.  Entitlement to service connection for cervical spinal 
canal stenosis, claimed as secondary to the service-connected 
left clavicular resection.

2.  Entitlement to an increased rating for residuals of a 
left clavicular resection with loss of motion, status post 
plate removal, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for left brachial 
plexopathy with ulnar sensory neuropathy, currently evaluated 
as 20 percent disabling.  

4.  Entitlement to an increased rating for left brachial 
plexopathy with muscular headaches, currently evaluated as 10 
percent disabling.  




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February 1980 to October 
1988.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a February 1998 rating action of the 
Waco, Texas RO that denied service connection for pseudotumor 
cerebri, claimed as secondary to the service-connected left 
brachial plexopathy, and also denied ratings in excess of 20 
percent for residuals of a left clavicular resection and 10 
percent for left brachial plexopathy with ulnar sensory 
neuropathy, and a compensable rating for left brachial 
plexopathy with muscular headaches.  A Notice of Disagreement 
(NOD) was received in April 1998.  A Statement of the Case 
(SOC) was issued in October 1998, wherein the RO granted a 20 
percent rating for left brachial plexopathy with muscular 
headaches; the matter of a rating in excess of 20 percent 
remains for appellate consideration.  A Substantive Appeal 
was received in February 1999.

This appeal also arises from a January 1999 rating action 
that denied service connection for cervical spinal canal 
stenosis, claimed as secondary to the service-connected left 
clavicular resection.  A NOD was received in June 1999, and a 
SOC and Supplemental SOC (SSOC) were issued subsequently that 
month.  A Substantive Appeal with respect to the cervical 
spine issue was received in August 1999.

On June 8, 1999, the veteran testified during  a hearing 
before a Decision Review Officer (DRO) at the RO; a 
transcript of the hearing is not of record.

In August 2001, the claims file was transferred to the 
Atlanta, Georgia RO, reflecting the veteran's change of 
residence to that state.  In March 2003, the claims file was 
transferred to the Roanoke, Virginia RO, reflecting the 
veteran's change of residence to that state.

SSOCs were issued in September 2003 and May, June, and August 
2004.  By rating action of June 2004, the RO granted a 10 
percent rating for left brachial plexopathy with muscular 
headaches; the matter of a rating in excess of 10 percent 
remains for appellate consideration.  

In March 2005, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of the hearing is of record.  During the 
hearing, the veteran withdrew her appeal for service 
connection for pseudotumor cerebri, claimed as secondary to 
the service-connected left brachial plexopathy.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on her part, is required. 

As a final preliminary matter, the Board notes that, during 
the Board hearing, the veteran raised the issues of service 
connection for myofascial pain, for a hysterectomy, and for a 
psychiatric disorder as secondary to the hysterectomy, as 
well as entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  As these issues have not been adjudicated by 
the RO, they are not properly before the Board; hence, they 
are referred to the RO for appropriate action.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify him 
what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that all notification and development action needed to render 
a fair decision on each of the claims on appeal has not been 
accomplished.  

Initially, the Board notes that, although the record contains 
a November 2001 duty to assist letter from the RO to the 
veteran, it does not include correspondence that specifically 
addresses the VCAA duties to notify and assist, or that 
sufficiently addresses the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring VA to explain 
what evidence will be obtained by whom.  See Charles v. 
Principe, 16 Vet. App. 370 (2002); Quartuccio v. Principe, 16 
Vet. App. 183, 187 (2002).  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  

Hence, a remand of these matters matter for full compliance 
with the VCAA's notice requirements is warranted.  The RO's 
notice letter to the veteran should explain that she has a 
full one-year period for response.  See 38 U.S.C.A. § 5103 
(West 2002); but see also Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO's letter should also invite the veteran to 
submit all pertinent evidence in her possession (of which she 
was not previously notified).  After providing the required 
notice, the RO should obtain any additional evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159.  The RO should specifically 
request that the veteran provide authorization to enable it 
to obtain medical records from the Lewis-Gale Medical Center; 
and all clinical patient records of Cheryl D. Bushnell, M.D., 
MHS, and Anne M. Fraps, M.D., of Duke University Medical 
Center; Deborah Mowery, M.D., of Valley Rehabilitation. 

The record also reflects that outstanding VA medical records 
should be obtained.  Specifically, the RO should also obtain 
all outstanding records of medical treatment and evaluation 
of the veteran at the VA Medical Center (VAMC), Salem, 
Virginia, to include all records of Gary J. Harold, M.D., 
from March 2004 to the present time.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The Board points out that, under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal records should continue 
until either the records are received or notification is 
provided that further efforts to obtain such records would be 
futile.  See 38 C.F.R. § 3.159(c)(1) (2004).  

The Board also finds that, after associating with the claims 
file all pertinent records and/or response  received, the RO 
should arrange for the veteran to undergo further VA 
neurological examination. 

Pertinent to the claim for secondary service connection, 
Board notes that, in June 1998, the veteran claimed service 
connection for cervical spinal canal stenosis as secondary to 
service-connected left clavicular resection.  The RO denied 
that claim by rating action of January 1999, and a SOC was 
issued in June 1999.  In June 2003, the RO ordered a VA 
examination of the veteran to include a medical opinion as to 
whether her cervical spinal canal stenosis was secondary to 
her service-connected left brachial plexopathy (not the 
claimed disability); later in June 2003, a VA nurse 
practitioner opined that the cervical stenosis was not 
secondary to the brachial plexopathy.  In March 2005, D. 
Mowery, M.D., opined that the veteran's neck pain was related 
to myofascial pain from her surgery.

Under these circumstances, the Board finds that the to 
undergo VA neurological examination by a physician to obtain 
a medical opinion as to whether her cervical spinal canal 
stenosis was caused, or is aggravated by her service-
connected left clavicular resection.  See Allen v. Brown,  7 
Vet. App. 439, 448 (1995) (holding that 38 C.F.R. § 3.310(a) 
authorizes a grant of service connection not only for 
disability caused by a service-connected disability, but for 
the extent of additional disability resulting from 
aggravation of a nonservice-connected disability by a 
service-connected disability).  

The neurological examiner should also render medical findings 
pertinent to the claims for increase.  The Board notes that 
the last report of VA examination, June 2003, does not 
contain sufficient findings to evaluate the claims.  For 
example, the examiner indicated that the veteran had left 
shoulder fatigability due to her service-connected left 
clavicular resection, but she did not quantify the extent of 
such functional loss in terms of additional degrees of 
limited shoulder motion.  Such finding would be helpful in 
evaluating the claim for a higher rating for the left 
clavicular resection.  See 38 C.F.R. §§ 4.40, 4.45 (2004); 
DeLuca v. Brown, 8 Vet. App. 202-207 (1995).

The veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, may result in 
denial of the claim for service connection, and shall result 
in denial of the claims for increase  See 38 C.F.R. § 
3.655(a), (b) (2004).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report for the scheduled examination, 
the RO should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the examination sent to her by 
the pertinent VA medical facility.    

Finally, the Board notes that, although the record indicates 
that the veteran had a DRO hearing at the Waco, Texas RO on 
June 8, 1999, no transcript of the hearing is of record.  
Hence, while the matter is in remand status, the Board finds 
that due process of law requires that this case be remanded 
to the RO to associate such transcript with the claims file.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The Roanoke RO should contact the 
Waco, Texas RO and obtain and associate 
with the claims file a copy of the 
transcript of the veteran's June 8, 1999 
DRO hearing on appeal.

2.  The RO should obtain from the Salem 
VAMC copies of all records of treatment 
and/or evaluation of the veteran, to 
include all records of Gary J. Harpold, 
M.D., from March 2004 to the present 
time.  In requesting these records, the 
RO should follow the procedures 
prescribed in 38 C.F.R. § 3.159.  All 
records and/or responses received should 
be associated with the claims file.

3.  The RO should furnish to the veteran 
and her representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby.  
The letter should include a summary of 
the evidence currently of record that is 
pertinent to the claims, and specific 
notice as to the type of evidence 
necessary to substantiate them.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any medical records pertaining to 
the matters on appeal that are not 
currently of record.  The RO should 
specifically request that the veteran 
provide authorization to enable it to 
obtain all records of the veteran's 
treatment and/or evaluation at the Lewis-
Gale Medical Center, 1900 Electric Road, 
Salem, Virginia 24153 (from January 2004 
to the present time); and all underlying 
clinical patient records of Cheryl D. 
Bushnell, M.D., MHS, and Anne M. Fras, 
M.D., Duke University Medical Center 
2900, Durham, North Carolina 27710, and 
Deborah Mowery, M.D., Valley 
Rehabilitation, 1900 Electric Road, 
Salem, Virginia 24153.  

The RO should also invite the veteran to 
submit all pertinent evidence in her 
possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that she has a full one-year 
period for response (although VA may 
adjudicate the claim within the one-year 
period).  

4.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.                                          

5.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo neurological 
examination, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
should reflect discussion of her 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.   

With respect to cervical spinal canal 
stenosis, the examiner should render an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that such 
stenosis (a) was caused or (b) is 
aggravated by the veteran's service-
connected left clavicular resection.  If 
aggravation is found, the doctor should 
attempt to quantify the degree of 
additional disability resulting from the 
aggravation.    

With respect to residuals of a left 
clavicular resection, the examiner should 
state whether motion of the veteran's 
left arm is possible to the shoulder 
level, or to midway between the side and 
shoulder level, or is limited to 25 
degrees from the side; and whether there 
is ankylosis of the left scapulohumeral 
articulation, and if so, whether the 
ankylosis is intermediate between 
favorable and unfavorable, or 
unfavorable.  He or she should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the 
veteran's left shoulder.  If pain on 
motion is observed, he or she should 
indicate the point at which pain begins.  
The physician should also indicate 
whether, and to what extent, the veteran 
experiences likely functional loss of the 
left shoulder due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion of 
the left shoulder. 

With respect to the left brachial 
plexopathy, the examiner should render an 
opinion as to whether the veteran's ulnar 
sensory neuropathy is complete or 
incomplete, and if incomplete, whether it 
is mild, moderate, or severe.  The 
physician should also render an opinion 
as to whether the veteran's muscular 
headaches (a) average 1 in 2 months over 
the last several months, (b) occur on an 
average once a month over the last 
several months, or (c) consist of very 
frequent, completely prostrating and 
prolonged attacks productive of severe 
economic inadaptability.

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

6.  If the veteran fails to report for 
the scheduled examination, the RO should 
obtain and associate with the claims file 
(a) copy(ies) of the notice(s) of the 
examination sent to her by the pertinent 
VA medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report to the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(a) and 
(b), as appropriate.      
  
8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. 
No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C.        §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


